Citation Nr: 0110665	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-12 641A	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' Appeals 
(Board) denying service connection for the cause of the 
veteran's death should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1943 to February 1945.  He died in October 1995.

2.  On August 3, 1998, a motion for revision of a May 1998 
Board decision which denied service connection for the cause 
of the veteran death based on CUE was filed.

3.  In March 2000, the Vice Chairman of the Board ordered 
reconsideration of the Board's May 1998 decision.  The 
reconsideration order vacated the May 1998 Board decision.


CONCLUSION OF LAW

As the May 1998 Board decision is not the final decision of 
the Board, the motion for revision of this decision based on 
clear and unmistakable error is dismissed.  38 U.S.C.A. 38 
U.S.C.A. §§ 7103(a)(b), 7111 (West 1991 and West Supp. 2000); 
38 C.F.R. § 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2000).

In May 1998, the Board issued a decision denying service 
connection for the cause of the veteran's death.  In March 
2000, the Vice Chairman of the Board ordered reconsideration 
of the Board's May 1998 decision.  The reconsideration order 
vacated the May 1998 Board decision that was challenged on 
the basis of clear and unmistakable error in the moving 
party's motion.  38 U.S.C.A. § 7103(a)(b).  The decision of 
the majority of the expanded section of the Board shall 
constitute the final decision of the Board.  Ibid.  As the 
May 1998 Board decision is not the final decision of the 
Board, the motion for revision of this Board decision based 
on CUE is dismissed.


ORDER

The motion is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


